
	

113 HR 1393 IH: To designate the facility of the United States Postal Service located at 3700 Riverside Drive in Columbus, Ohio, as the “Master Sergeant Jeffery J. Rieck and Veterans Memorial Post Office”.
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1393
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Stivers (for
			 himself, Mr. Chabot,
			 Mr. Wenstrup,
			 Mrs. Beatty,
			 Mr. Jordan,
			 Mr. Latta,
			 Mr. Johnson of Ohio,
			 Mr. Gibbs,
			 Ms. Kaptur,
			 Mr. Turner,
			 Ms. Fudge,
			 Mr. Tiberi,
			 Mr. Ryan of Ohio,
			 Mr. Renacci, and
			 Mr. Joyce) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 3700 Riverside Drive in Columbus, Ohio, as the Master
		  Sergeant Jeffery J. Rieck and Veterans Memorial Post
		  Office.
	
	
		1.Master Sergeant Jeffery J.
			 Rieck and Veterans Memorial Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 3700 Riverside Drive in Columbus, Ohio, shall be known and
			 designated as the Master Sergeant Jeffery J. Rieck and Veterans Memorial
			 Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Master
			 Sergeant Jeffery J. Rieck and Veterans Memorial Post Office.
			
